Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 79-98 are pending in the application. Claims 92-98 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 79-91 have been examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the 

Withdrawn Objection(s)
	Applicant's amendments and arguments filed November 17, 2020 are acknowledged and have been fully considered.  
     The objection to the disclosure is withdrawn in view of Applicant’s persuasive arguments as well as the specification amendment filed November 17, 2020.   


Maintained Rejections
	Applicant's arguments filed November 17, 2020 are acknowledged and have been fully considered.  
	The rejection of claims 79-91 under 35 USC 103 as being obvious over Silberstein (WO2012/077119, cited in the IDS submitted on 02/28/2019) in view of Sundaresan (US PG Publication 2010/0310494 A1) and Penney (US PG Publication 2012/0027868 A1)is maintained for the reasons of record. 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 79-91 are rejected under 35 USC 103 as being obvious over Silberstein (WO2012/077119, cited in the IDS submitted on 02/28/2019) in view of Sundaresan (US PG Publication 2010/0310494 A1) and Penney (US PG Publication 2012/0027868 A1).


Applicant’s Invention

   	Applicant claims a composition comprising saponin extract and a Styrax extract from the resin of at least one plant species of the genus Styrax, the saponin extract being from a saponin source different from said plant species of the genus Styrax, the Styrax extract containing at least one of cinnamic acid, cinnamic acid derivatives and/or benzoic acid derivatives.



Determination of the scope and the content of the prior art
(MPEP 2141.01)


	    Silberstein teaches a composition comprising at least one saponin material and an extract from at least one plant species of a genus selected from Lonicera, Populus, Salix, and Wasabia or a mixture thereof (claim 1 of Silberstein).  The saponin material is at least one naturally obtained saponin compound, at least one saponin-containing extract and a mixture thereof (claim 2 of Silberstein) wherein the saponin extract comprises between 0.2% and 95 wt.% saponins out of the total weight of the dry content of the extract (claim 4 of Silberstein).  The saponin material is obtainable from a plant selected from shikakai, soyabeans, beans, peas (Pisum sativum), lucerne, tea, spinach, sugar beet, quinoa, liquorice, sunflower, horse chestnut, ginseng, oats, capsicum peppers, aubergine, tomato seed, alliums, asparagus, yam, fenugreek, yucca and ginseng, lucerne, mung beans, Bupleurum falcatum, Camellia oleifera, Camellia sinensis, Desmodium adscendens, Gypsophila, Panax quinqufolius, Panax  japonicas, Quillaja saponaria, Sapindus delavayi, Sapindus mukorossi, Sapindus marginatus, Sapindus saponaria, Sapindus trifoliatus, Saponaria officinalis, Styrax japonica, and Yuca schidigera or any mixture thereof (claim 11 of Silberstein).  The composition can be formulated as a preservative formulation, an antimicrobial formulation, a pharmaceutical composition, a disinfectant formulation and a cosmetic formulation (claim 38 of Silberstein) wherein the cosmetic product is selected from soap, a hair care product and a skin care product (claim 49 of Silberstein) .


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of     Silberstein is that  Silberstein does  not expressly teach that  the Styrax extract contains at least one of cinnamic acid, cinnamic acid derivatives and/or benzoic acid derivatives (limitation of instant claims 79-81,83).  However, Sundaresan teaches a Styrax Benzoin Rejuvenating Cosmetic Preparation for immediate noticeable beneficial results on whole body, face and skin, embodying chemical constituents comprising, Benzoic acid, Cinnamic Acid, Benzoic Aldehyde, Vanillin Aldehyde, Benzyl Benzoate (abstract).  In addition, Penny teaches a topical cosmetic skin formulation including benzoin styrax in an amount between about 2.0 and 17.5 weight percent (claim 4 of Penney).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)



     The teachings of Silberstein, Sundaresan and Penney are directed to cosmetic formulations.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of  Silberstein, Sundaresan and Penney to arrive a composition comprising saponin extract and a Styrax extract from the resin of at least one plant species of the genus Styrax at the time the instant invention was filed, with a reasonable expectation of success. Sundaresan teaches a Styrax Benzoin Rejuvenating Cosmetic Preparation for immediate noticeable beneficial results on whole body, face and skin, and Penny teaches that benzoin styrax is a natural preservative that helps soothe and stimulates healing([0013].   One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a cosmetic composition that helps soothe and stimulates healing due to the use of  a Styrax extract from the resin of at least one plant species of the genus Styrax.  Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a cosmetic formulation.
	With regards to the claimed ratios and concentrations, Silberstein, Sundaresan and Penney  are silent with regards to the ratios and Penny teaches a topical cosmetic skin formulation including benzoin styrax in an amount between about 2.0 and 17.5 weight percent.  Absent a showing of unexpected results, it would be obvious to one of 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on November 17, 2020, with respect to the 79-91 are rejected under 35 USC 103 as being obvious over Silberstein (WO2012/077119, cited in the IDS submitted on 02/28/2019) in view of Sundaresan (US PG Publication 2010/0310494 A1) and Penney (US PG Publication 2012/0027868 A1)  have been fully considered but they are not persuasive.   Applicant argues that the Office action contends that while Silberstein is silent regarding Styrax extract from the resin of at least one plant species of the genus Styrax, Sundaresan and Penney disclose Styrax saponin material and an extract from at least one plant species of a genus selected from Lonicera, Populus, Salix, and Wasabia or a mixture thereof (claim 1 of Silberstein).  The saponin material is obtainable from a plant selected from shikakai, soyabeans, beans, peas (Pisum sativum), lucerne, tea, spinach, sugar beet, quinoa, liquorice, sunflower, horse chestnut, ginseng, oats, capsicum peppers, aubergine, tomato seed, alliums, asparagus, yam, fenugreek, yucca and ginseng, lucerne, mung beans, Bupleurum falcatum, Camellia oleifera, Camellia sinensis, Desmodium adscendens, Gypsophila, Panax quinqufolius, Panax  japonicas, Quillaja saponaria, Sapindus delavayi, Sapindus mukorossi, Sapindus marginatus, Sapindus saponaria, Sapindus trifoliatus, Saponaria officinalis, Styrax japonica, and Yuca schidigera or any mixture thereof (claim 11 of Silberstein).  

Next, Applicant argues that both Sundaresan and Penney are silent regarding any saponin extracts.  However, the Examiner is not persuaded by Applicant’s 
Lastly, Applicant argues that as explained in the application and the Inventor's Rule 132 Declaration submitted herewith (hereinafter the "Declaration"), the combination of saponin extract and Styrax extract provides a synergistic antimicrobial effect. As stated in the Declaration paragraph 6, the experimental section of the application as filed, and specifically Tables 1, 3, 10 and 11, show that Styrax extract and saponin extract, taken alone, do not show any observable activity against at least A. brasiliensis, while a significant reduction in at least A. brasiliensis concentration in the samples containing both Styrax and saponin extracts was clearly observed. Particularly, the combination of Styrax and saponin extracts results in a log reduction of at least 3 of A. brasiliensis over 28 days in all combinations tested, as compared to the initial inoculation concentration, while each of the Styrax and saponin extracts taken alone shows log reduction of no more than 1 over 28 days.  However, the Examiner is not persuaded by Applicant’s argument.  First,  independent claim 79 is not commensurate in scope with the compositions disclosed Tables 1, 3, 10 and 11.  In the examples, Applicant specifically uses Sapindus mukorosi extract (SN) and Styraz tonkinensis In re Kulling, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356 (CCPA 1972).  Further, the Examiner notes that the primary reference, Silberstein teaches a mixture of saponin extract and at least one plant species of the genus Styrax.  Specifically, Silberstein teaches a composition comprising at least one saponin material and an extract from at least one plant species of a genus selected from Lonicera, Populus, Salix, and Wasabia or a mixture thereof (claim 1 of Silberstein).  The saponin material is obtainable from a plant selected from shikakai, soyabeans, beans, peas (Pisum sativum), lucerne, tea, spinach, sugar beet, quinoa, liquorice, sunflower, horse chestnut, ginseng, oats, capsicum peppers, aubergine, tomato seed, alliums, asparagus, yam, fenugreek, yucca and ginseng, lucerne, mung beans, Bupleurum falcatum, Camellia oleifera, Camellia sinensis, Desmodium adscendens, Gypsophila, Panax quinqufolius, Panax  japonicas, Quillaja saponaria, Sapindus delavayi, Sapindus mukorossi, Sapindus marginatus, Sapindus saponaria, Sapindus trifoliatus, Saponaria officinalis, Styrax japonica, and Yuca schidigera or any mixture thereof (claim 11 of Silberstein).  
  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




New Rejection(s)
	

	Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 79-91 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
I.  As written, the claims are drawn to a composition having an antimicrobial activity and comprising antimicrobial effective amounts of saponin extract and Styrax extract from the resin or bark of at least one plant species of the genus Styrax, the saponin extract being from a saponin source different from said plant species of the genus Styrax, the Styrax extract containing at least one of cinnamic acid, cinnamic acid derivatives and/or benzoic acid derivatives.
Saponin and Styrax extracts are products of nature per se. Consequently, the claim does not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do 
Analysis: 

II. The claimed invention is a composition of matter.
III. The claim is directed to a nature-based product limitation, and/or a concept that is similar to those found by the courts to be an exception.  
1.	(a) The limitation(s) in the claim that set(s) forth or describe(s) a nature-based product is: “a composition comprising saponin extract and Styrax extract from the resin or bark of at least one plant species of the genus Styrax, the saponin extract being from a saponin source different from said plant species of the genus Styrax”.  
(b) The closest naturally occurring counterpart in its natural state is to the claimed nature-based product limitation is:  According to the instant specification, “Saponin material, as used herein is at least one naturally obtained saponin compound, as known in the art. When isolated from a natural source, the saponin material may be used in its substantially pure form (namely at least 85%, 87%, 92%, 95%, or 98% purity), or may be used as a "saponin-containing extract" (see pages 2-4 of the instant specification).   With regards to the Styrax extract, the specification discloses: “As noted above, in addition to the saponin extract, the composition comprises an extract from at least one plant species of the genus Styrax. It is of note that when the saponin is obtained from a plant extract, the saponin extract is from a saponin source different from said plant 
(c) Based on the instant specification, the nature-based product lacks markedly different characteristics (and thus is a product of nature exception) because the components produced from nature.  .
IV. The claim(s) as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed (i.e., an olive tree on a rainy day in its natural habitat).   Thus, there are no other elements in the claim in addition to the exception. 
	
Claims 80 and 81 depends from claim 79 and further disclose the amount of cinnamic acid, cinnamic acid derivatives and benzoic acid derivatives in the Styrax extract, and the limitations of claims 80 and 81 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 82,83 and 89 depend from claim 79 and further recited the saponin extract is from a saponin source different from said plant species of the genus Styrax 

Claims 84, 87,90 and 91 depend from claim 79 and discloses that the weight ratio between the saponin extract and the extract from at least one plant species of the genus Styrax is between about 1:50 to about 50:1; he weight ratio between the additional plant extract and the Styrax extract; he saponin extract is in a content of at least 0.001 wt% of the composition; and that the composition comprises saponin extract in a content of between about 0.01 and 2 wt%.    The limitations of this claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 85 ,86, and 88 depend from claim 79 and further disclose the compositon further comprising at least one additional plant extract.selected from extracts of the genera Wasabia, Acacia, Terminalia, Olea, and mixtures thereof, and the limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 79-91 are rejected because they depend on and fully incorporate the limitations of rejected base claim 78. 
Accordingly, claims 78-91 are rejected under pre-AIA  35 U.S.C. §101.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		

Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617